Exhibit 10.1
Employee: James Griffin
SEVERANCE AGREEMENT
Dated: March 1, 2007
     The terms of this Severance Agreement, dated March 1, 2007 (“Agreement”),
by and between XATA Corporation (“XATA” or the “Company”) and Employee (named
above), set forth certain payment provisions in the event that Employee is
separated from his employment with XATA under specified circumstances. This
Agreement does not change the employment relationship of XATA and Employee,
which is terminable at will by either party.
     1. XATA and Employee agree that if there is a Change of Control (as defined
below) and within six months following such Change of Control:

  (a)   Employee is terminated without Cause (as defined below); or     (b)  
Employee terminates his employment for Good Reason (as defined below);

then Employee shall thereupon become immediately vested without restriction in
all of the Award Shares issued to him under his Matching Restricted Stock Award
Agreement and his Non-Qualified Stock Option Agreement dated March 1, 2007. In
addition, Employee shall be entitled to the payments and other benefits set
forth in Section 2 of this Agreement.
     2. XATA shall continue to pay Employee’s salary at the annual rate in
effect immediately prior to the date of termination for a period of 12 months;
provided, however, that such payments shall be reduced by the amount of
Employee’s income from salary, wages, tips, and other remuneration related to
full time or part time employment or services. The salary shall be paid at the
end of each calendar month in the same manner as if Employee had remained
employed. In addition, the Company shall reimburse the Employee for outplacement
expenses up to $10,000, which amount shall be payable for services provided
within the first twelve months following the date of termination upon submission
to the Company of appropriate documentation evidencing Employee’s payment for
such services.
     3. XATA and Employee agree that, if XATA terminates employee without Cause
and there has not been a Change of Control within the preceding six months, XATA
shall pay Employee a sum equal to Employee’s annual base salary in effect
immediately prior to the date of termination. This payment shall be treated as
wages and reduced by required tax withholdings.
     4. The following definitions apply for purposes of this Agreement:
Cause. A termination of employment shall be for “Cause” only if the Employee:

  (i)   has been convicted of a felony;

 



--------------------------------------------------------------------------------



 



  (ii)   has engaged in an act or acts of personal dishonesty intended to result
in substantial personal enrichment of the Employee at the expense of XATA;    
(iii)   has intentionally engaged in other conduct that is demonstrably and
materially injurious to XATA, monetarily or otherwise;     (iv)   has committed
a fraud;     (v)   has committed an act involving dishonesty or disloyalty with
respect to XATA or any of its subsidiaries or affiliates;     (vi)   has engaged
in conduct tending to bring XATA or any of its subsidiaries or affiliates into
substantial public disgrace or disrespect; or     (vii)   has acted or failed to
act in a manner involving gross negligence or willful misconduct with respect to
XATA or any of its subsidiaries or affiliates.

Change of Control. A Change of Control has occurred if there has been:

  (i)   A sale, consolidation, merger, acquisition or affiliation which results
in the Employee not remaining as a executive vice president, research and
development, with essentially the same duties and responsibilities as prior to
the sale, consolidation, merger, acquisition or affiliation; or     (ii)   A
sale, consolidation, merger, or acquisition in which XATA becomes accountable
to, or a part of, a newly created company or controlling organization where at
least 50% of the members of the Board of the newly created company or
controlling organization were not members of XATA’s Board immediately prior to
such sale, consolidation, merger, or acquisition.

     Termination by Employee for Good Reason. If Employee terminates his
employment due to any of the following actions or failures by XATA, such
termination shall be deemed to be for “Good Reason:”

  (i)   Assignment to Employee by XATA of duties which are inconsistent with
Employee’s position, duties, responsibilities, and status with XATA, except in
connection with the termination of his employment for Disability (as defined
below) or Cause.     (ii)   Any failure by XATA to continue in effect, or to
provide a comparable substitute for, any benefit plan or arrangement (including,
without limitation, any profit sharing plan, executive supplemental medical
plan, group life insurance plan, and medical, dental, accident, and disability
plans but excluding incentive plans or arrangements) in which Employee is
participating as in effect on the date hereof (or any other plans providing
Employee with substantially similar benefits) (hereinafter referred to as
“Benefit Plans”), or by the taking of any action by XATA that would

2



--------------------------------------------------------------------------------



 



      adversely affect Employee’s participation in or materially reduce
Employee’s benefits under any such Benefit Plan or deprive Employee of any
material fringe benefit enjoyed by Employee as in effect on the date hereof.    
(iii)   Any failure by XATA to continue in effect, or to provide a comparable
substitute for any incentive plan or arrangement (including, without limitation,
any incentive compensation plan, long-term incentive plan, bonus or contingent
bonus arrangements or credits, the right to receive performance awards, or
similar incentive compensation benefits) in which Employee is participating, or
is eligible to participate (hereinafter referred to as “Incentive Plans”), or
the taking of any action by XATA which would adversely affect Employee’s
participation in any such Incentive Plans.

     5. Conditions. The Company’s obligation to make payments under Sections 2
and 3 hereof is expressly conditioned upon receipt from Employee, and
non-rescission by Employee, of a full and complete written release of the
Company and its agents and representatives from any liability to Employee (other
than the obligation of the Company to pay the amounts under Sections 2 and 3).
The release shall be in a form prescribed by the Company. The Company’s
obligations under Sections 2 and 3 shall also terminate if Employee breaches his
Confidentiality, Invention and Non-Compete Agreement with XATA, dated March 1,
2007.

                                      XATA Corporation        
 
                       
Date: February 14, 2007
      By:   /s/ Mark E. Ties                              
 
          Its:   CFO                              
 
                       
Date: February 14, 2007
      /s/ James Griffin                                    James Griffin        

3